                                          Case 4:17-cv-04426-JST Document 364 Filed 11/08/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYMANTEC CORPORATION,                         Case No. 17-cv-04426-JST
                                                      Plaintiff,
                                   8
                                                                                       ORDER DENYING MOTION TO
                                                v.                                     CHANGE NOVEMBER 20, 2019
                                   9
                                                                                       HEARING DATE
                                  10     ZSCALER, INC.,
                                                                                       Re: ECF No. 360
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is Symantec’s motion to change the November 20, 2019 hearing date for

                                  14   Zscaler’s motion to strike to December 18, 2019. ECF No. 360. Having considered Symantec’s

                                  15   motion and Zscaler’s opposition, the Court hereby DENIES Symantec’s motion.

                                  16         IT IS SO ORDERED.

                                  17   Dated: November 8, 2019
                                                                                   ______________________________________
                                  18
                                                                                                 JON S. TIGAR
                                  19                                                       United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
